Citation Nr: 1630088	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  15-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for osteoarthritis.


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are located in Virtual VA.  All records are now in these electronic systems. 
In October 2015, the Board remanded the issues of entitlement to service connection for an acquired psychiatric condition, and entitlement to service connection for osteoarthritis.  After further development, the AOJ granted service connection for an acquired psychiatric disorder, and the issue of entitlement to service connection for osteoarthritis; accordingly, that issue is no longer before the Board.  The remaining issue has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for osteoarthritis.  Treatment records reflect that he has diagnoses of lumbar spinal stenosis with degenerative disc disease, bilateral osteoarthritis of the knees, and cervical arthritis.  See, e.g., October 2014, March 2014, October 2005 VA Treatment Records.  An April 2014 VA examiner also indicated that imaging showed arthritis in the left ankle.  In this case, a remand is necessary to ensure compliance with the Board's October 2015 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

In October 2015, the Board remanded this matter to obtain a VA examination regarding the nature and etiology of diagnosed osteoarthritis of "any joint."  In January 2016, a VA examiner determined that the Veteran had no diagnosed arthritis of the left ankle or left hip.  These VA examinations did not address the Veteran's previous diagnoses of lumbar spinal stenosis with degenerative disc disease, bilateral osteoarthritis of the knees, and cervical arthritis.  Therefore, a remand is needed to comply with the Board's October 2015 remand.

Further, during a January 2016 VA examination, the examiner determined the Veteran had no osteoarthritis in his left ankle.  While the examiner reviewed the Veteran's medical history and previous left ankle imaging in reaching a conclusion, the examiner did not address the April 2014 VA examination indicating that the Veteran did have arthritis in the left ankle.  A remand is needed to address the indication in the April 2014 VA examination.

Finally, a remand is needed to obtain outstanding, relevant treatment records.  November 2010 VA treatment records include a problem list that indicates nurse practitioner S.S. treated the Veteran for unspecified osteoarthritis in April 1999.  An April 1999 VA treatment record reflects that S.S. treated the Veteran for diverticulitis, but does not indicate treatment for osteoarthritis.  May 2003 VA treatment records also indicate that the Veteran was seeing a private orthopedist for pain in his knees and lower legs.  On remand, these records and any other outstanding, relevant treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning osteoarthritis, including treatment records for knees and lower leg pain from a private orthopedist in 2003.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

2.  Obtain any outstanding VA treatment records, including any records from 1999 concerning treatment for osteoarthritis by nurse practitioner S.S.

3.  After receipt of any outstanding evidence, but whether or not such evidence is obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed osteoarthritis.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the report that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination, the examiner must opine as to the following:

a)  Whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed lumbar osteoarthritis is etiologically related to his periods of active service.  A complete rationale for all stated opinions is required.

b)  Whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed cervical osteoarthritis is etiologically related to his periods of active service.  A complete rationale for all stated opinions is required.

c)  Whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed osteoarthritis of either knee is etiologically related to his periods of active service.  A complete rationale for all stated opinions is required.

d)  Whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed osteoarthritis of the left ankle is etiologically related to his periods of active service.  In forming an opinion, the examiner is asked to address the April 2014 VA examination indicating that the Veteran did have arthritis in the left ankle.  A complete rationale for all stated opinions is required.

e)  Whether it is at least as likely as not (50 percent or greater possibility) that any other currently diagnosed osteoarthritis of any joint is etiologically related to his periods of active service.  A complete rationale for all stated opinions is required.

The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4)  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




